DETAILED ACTION
Response to Amendment/After Final Consideration Program
Applicant's amendments filed May 26th, 2021 have not been entered due to the after final consideration program request being improper. There is no independent claim amended such that the claim is not broadened, wherein proposed amendment must “not broaden the scope of the independent claim in any aspect”. See < https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20>.

Applicant’s amendments significantly broaden the claimed subject matter (i.e. vias/support capsules structure has been entirely removed). Furthermore, it is unclear if the currently claimed embodiment is at all related to the subject matter previously considered or is altogether a wholly unrelated embodiment (which is what it seems to be based on the provisional disclosure, wherein it seems that Applicant is trying to tie unrelated inventions together by incorporating an incomplete provisional disclosure and may be attempting to insert new subject matter).
Under pre-pilot procedure (or even if Applicant’s submission were proper), the newly added subject matter was not previously present in any of the claims (or even in the non-provisional disclosure) and has therefore never been previously considered by the Examiner and would require further search and consideration (outside the scope of the after final consideration program).
Furthermore, Applicant has added a claims without cancelling a corresponding number of finally rejected claims.
In conclusion, Applicant appears to be attempting to append an additional round of prosecution with no consideration for the lack of search/consideration time allotted to the Examiner or any of the rules or restrictions set forth for after final procedures.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 1st, 2021